Reaffirmed by WW-1337
Honorable Marvin Hall
Fire Insurance Commissioner
Austin, 'Texas
Dear Sir:                       Opinion No. 0-2453-A
                                Reconsideration of Opinion
                                No. O-2453
                                Re: May a limited partnership
                                engage in the insurance
                                business as a recording
                                agency?
We are In receipt of your letter of July 1, 1940 and the
enclosed copy of a letter from Messrs. Tlpton & McCorkle,
Attorneys, addressed to ou, citing the case of Tardy vs.
Tarver, et al, 39 SW (2d7 848, requesting a reconsideration
OX?our opinion No. O-2453.
Opinion No. O-2453 of this department holds that the Board of
Insurance Commissioners has no legal authority to Issue
license to a limited partnership for the purpose of engaging
in the Insurance business as a recording agency.
We have read and carefully considered the case of Tardy vs.
Tarver, et al, supra, cited In your enclosure. This case
simply holds:
1. A corporation with sufficiently broad charter powers may
act as agent for an insurance company, unless specifically
prohibited by statute.
2. That the statutes of Texas do not prohibit the licensing
of a corporation to act as agent for a fire, marine or
casualty insurance company.
Said case does not touch upon nor deal with the question as
to whether or not a limited partnership can engage In the
Insurance business and be licensed as a recording agency.
We agaln.call your attention to Article 6110, Vernon's
Annotated Texas Civil Statutes, cited in our opinion No.
O-2453, which reads as follows:
Honorable Marvin Hall, Page 2,   O-2453-A


"Limited partnerships for the transaction of any mercantile,
                                                    . ..
mechanical, manufacturing
                  . _     _. other business, except banking
                          or
or Insurance, may be formed by two or more persons, upon the
terms, with the rights and powers, and subject to the
conditions and liabllltles herein prescribed." (Underscoring
ours)
The above quoted statute clearly prohibits limited partnerships
from engaging in the business of Insurance in this State.
We think Opinion No. O-2453 of this department Is correct and
the same Is In all respects affirmed by this department.
                                 Very truly yours,
                          ATTORNEY CENERAL OF TEXAS

                         BY      s/ Wm. J. Fanning
                                      Wm. J. Fanning
                                           Assistant
APPROVED JULY 15, 1940
a/ CroverSellers
FIRST ASSISTANT
ATTORNEY CENERAL

WJF:AW/cge

APPROVED OPINION COMMITTEE
By: BWB, Chairman